 In the Matter of TIIE SORG PAPER COMPANY, EMPLOYERandMIDDLE-TOWN PAPERWORKERS ASSOCIATION, INC., PETITIONERCase No. 9-R,9600.-Decided June 9, 1,947Mr. Elliot D. Levey,of Middletown, Ohio, for the Employer.Mr. C. H. Taylor,of Middletown, Ohio, for the Petitioner.Mr. Julius Holzberg,of Cincinnati, Ohio, for the United Paper--Workers of America, C. I. 0., Local 112.Mr. Leonard J. Mandl,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, hearing in this case was held at Middle-town, Ohio, on April 1 and 2, 1947, before Allen Sinsheimer, Jr., hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERThe Sorg Paper Company, an Ohio corporation, is engaged in thebusiness of manufacturing paper products at its plant at Middletown,Ohio.Its annual purchases of raw materials amount to more than'$100,000, of which over 99 percent represents shipments to its plantfrom outside the State of Ohio. Its annual sales total more than$100,000,'of which more than 25 percent represents shipments to pointsoutside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization, claiming to represent em-ployees of the Employer.74 N. L. R. B., No. 2.5 66DECISIONSOF NATIONALLABOR RELATIONS BOARDUnited Paperworkers of America, Local 112, herein called Inter-venor, is a labor organization affiliated with the Congress of IndustrialOrganizations, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaning,of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESPetitioner seeks a unit of all hourly paid production and maintenanceemployees, including machine tenders, head roll finishers, head pack-ers, the time and inventory clerk, stock clerk, storekeeper, finishingclerk, shipping clerk, sample clerks, sweepers and all hourly paid jani-tors, foremen and physical testing laboratory employees, but excluding,office and clerical employees, guards, and the following salaried em-ployees: janitor, chemical research laboratory employees, foremenand assistant foremen, superintendents, and other supervisors.TheIntervenor and the Employer do not object to the general compositionof the unit, except that they would exclude the time and inventoryclerk, storekeeper, finishing clerk, laboratory employees, and thehourly-paid foremen.In addition, the Intervenor would exclude thestock clerk, and the Employer would exclude sample clerks, theshipping clerk, and hourly-paid janitors and sweepersThe disputed categories are discussed below :Janitors and sweepers:These individuals clean the Employer's build-ings, take care of sanitation needs and maintain the athletic field.TheEmployer contends that the possibility of these employees obtainingconfidential information, because some of their duties are performedin offices where such confidential information is kept, renders themconfidential employees.We do not agree. These employees do nothave access to confidential information relating to labor relations inthe regular course of their employment.Although it is not clearwhether the sweepers and janitors are covered by the latest contract,The Intervenorcontends that the bargaining unit should beidentical withthat estab-lishbd under its prior contracts with the EmployerAfters ceitification by the Board,pursuant to consent election,the Intervenor and the Employer, on April 28,1943, enteredinto a collectivebargainingcontract covering the Employer'sproductionand maintenance-employees,exclusiveof guards and office,clen ical.laboratoryand supervisory employeesThis contractwas renewedannually thereafter, the latest contract having terminated onMarch 15, 1947. THE SORG PAPER COMPANY7their predecessors who had similar duties were included in the unit..We shall include them in the appropriate unit.' In accordance withthe agreement of the parties, we shall exclude the salaried janitor.Shop clerks:This group is composed of the time and inventoryclerk, stock clerk, storekeeper, finishing clerk, shipping clerk, andsample clerks.The primary duty of these employees is to keep variousproduction and time records.They work in the Employer's shopsunder the supervision of the production superintendents.Some ofthese clerks perform considerable manual labor in addition to theirclerical duties.They are paid hourly, as are the production andmaintenance employees, and have the same working conditions, senior-ity, vacations, and increments in salary as the production and main-tenance employees. Inasmuch as most of the shop clerks have beenincluded in the contract bargaining unit, and all are plant clericalssuch as we customarily include in production and maintenance units,,we shall include them.3Laboratory employees:There are 12 employees in the physical test-ing laboratory who are in dispute.4They consist of 4.paper testers,4 messengers, and the chief paper tester and 3 shift leaders, underwhom they work. All of these employees are women. They, likethe production and maintenance employees, are paid on an hourlybasis, and use the mill time clock.They also have the same workingconditions, and seniority, and receive the same vacations and salaryincreases as the production and maintenance employees. The functionof the paper testers is the chemical testing of the Employer's products,an integral part of the production process.The messengers assist inthis work, and also pick up samples, and deliver reports on tests, tothe production departments.All of the foregoing laboratory em-ployees have been excluded from prior contracts between the Employerand the Intervenor.The Employer contends that the paper testers and messengers shouldbe excluded, on the ground that they are confidential employees. Thereis,however, no evidence that their duties place them in a confidentialrelationship to management within the meaning of that term as adoptedby the Board.°While ordinarily we would include in a productionand maintenance unit laboratory employees whose working conditions2Matter of Dothan Silk Hosiery Company,Inc,70 N L R B. 1350;Matter of Los-combeAirplane Corporation,69 N L. It. B.479 , Matter of The Seagrove Corporation,69 N LR. B 749.1Matterof Goodman31auufaeturinq Company,58 N L R. B531 ;Matterof GuilfordHosieryCompany,70 N. L. R B 1047,Matter of Northwest Engineering Company,.73 N. L R B. 40.4The parties agreed that the employees in the chemical research laboratory should be,excluded because they are professionalemployees6Matter ofAbi asiveCompany,59 N L R B 1488. 8DECISIONSOF NATIONALLABOR RELATIONS BOARDand interests are, as here, similar to those of the production and main-tenance employees," we will, because of the exclusion of these employeesfrom the contract unit in the past, order a self-determination electionjso that they may indicate whether or not they desire to be included inthe plant-wide bargaining unit sought herein.We shall therefore make no finding concerning the appropriate unitfor employees of the Employer pending the outcome of the electionshereinafter ordered.The evidence shows that the chief paper tester and shift leaderseffectively, recommend changes in the status of employees under theirsupervision.Accordingly, we shall exclude them from the laboratoryvoting group.Foremen:The parties are in dispute as to the inclusion of 14 hourlypaid foremen.'With the exception of the wet machine foreman, itappears that all these foremen spend at least half their time, and someof them practically all their time, assigning and supervising the workof from 3 to approximately 50 subordinates. These men receive from10 to 25 percent higher wages than the employees whom they super-vise.It is the duty of the foremen to make recommendations to man-agement concerning employee transfers, disciplinary action, and payincreases.All of them attend regular foreman meetings and have beengiven special courses such as contract interpretation, maintenance ofdiscipline, and industrialmanagement.Although some of theseforemen were included in the production and maintenance unit in the1943 contract and renewals thereof, the Employer and the Intervenoragreed in March 1945 that the Intervenor would not bargain for theseindividuals, and in November 1946 the Employer discontinued checkingoff their dues.The Employer states that since about the middle of1944, when the title of foreman was adopted, it has given these mensupervisory authority and functions, and has made a sincere effort tomake them a part of management.We find that these foremen aresupervisory employees within our customary definition thereof.Accordingly, we shall exclude them.We shall direct that separate elections be conducted among em-ployees in the voting groups described below :1.All hourly paid production and maintenance employees, includ-ing machine tenders, head roll finishers, head packers, the time andinventory clerk, stock clerk, storekeeper, finishing clerk, shipping6Matter of Pittsburgh CokecCIron Company,56 N L. R B 1770;Matter of PhillipsPetroleum Company,57 N. L R.B 1100.*Matter ofGunnison Domes,Inc, 72 NL R B 940;Matter of Minneapolis HoneywellRegulator Company,66 N L R. B. 987;Matter of Pittsburgh Equitable Meter Company.61 N. L. R B. 880" Three heater foremen, six refinery foremen,one rotary foreman, one wet machine fore-man, to yard foremen, and one finishing toreman. THE SORG PAPER COMPANY9clerk, sample clerks, sweepef s, and all hourly paid janitors, but ex-cluding office, clerical and laboratory employees, the salaried janitor,guards, hourly paid foremen, salaried foremen and assistant foremen,superintendents, and all or any other supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction; and2.All hourly paid physical testing laboratory employees, includingpaper testers and messengers, but excluding shift leaders, the chiefpaper tester, and other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action.As previously indicated, there will be no final determination of theappropriate unit pending the results of the elections.DIRECTION OF ELECTIONS"As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with The Sorg Paper Company, Mid-dletown, Ohio, separate elections by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Ninth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the groups described in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause ands have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire to berepresented by Middletown Paperworkers Association, Inc., or byUnited Paperworkers of America, C. I. 0., Local 112, for the purposesof collective bargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Elections.BAny participant in the election herein may, upon its prompt request to, and approvalthereof by,the Regional Director,have its name removed from the ballot.